Exhibit 10.2

AMENDMENT NO. 1

TO THE

ADVISORY AGREEMENT

This amendment no. 1 to the Advisory Agreement dated as of October 8, 2010 (the
“Advisory Agreement”) between KBS Strategic Opportunity REIT, Inc., a Maryland
corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware limited
liability company (the “Advisor”), is entered as of November 9, 2010 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.

WHEREAS, the Company and the Advisor desire to amend the definition of “Sale” in
the Advisory Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree that the definition of
“Sale” in the Advisory Agreement is hereby amended and restated in its entirety
as follows:

“Sale” means any transaction or series of transactions whereby: (A) the Company
or the Partnership sells, grants, transfers, conveys, or relinquishes its
ownership of any Property, Loan or other Permitted Investment or portion
thereof, including the transfer of any Property that is the subject of a ground
lease, including any event with respect to any Property, Loan or other Permitted
Investment that gives rise to a significant amount of insurance proceeds or
condemnation awards, and including the issuance by one of the Company’s
subsidiaries of any asset-backed securities or collateralized debt obligations
as part of a securitization transaction; (B) the Company or the Partnership
sells, grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any Joint
Venture or any partnership in which it is a partner; or (C) any Joint Venture or
any partnership in which the Company or the Partnership is a partner, sells,
grants, transfers, conveys, or relinquishes its ownership of any Property, Loan
or other Permitted Investment or portion thereof, including any event with
respect to any Property, Loan or other Permitted Investment that gives rise to
insurance claims or condemnation awards, and including the issuance by such
Joint Venture or any partnership or one of its subsidiaries of any asset-backed
securities or collateralized debt obligations as part of a securitization
transaction.

Signature page follows.



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

KBS STRATEGIC OPPORTUNITY REIT, INC.   By:   /s/ Keith D. Hall     Keith D.
Hall, Chief Executive Officer

KBS CAPITAL ADVISORS LLC   By:     PBren Investments, L.P., a Manager     By:   
PBren Investments, LLC, as general partner       By:   /s/ Peter M. Bren        
Peter M. Bren, Manager   By:   Schreiber Real Estate Investments, L.P., a
Manager     By:   Schreiber Investments, LLC, as general partner       By:   /s/
Charles J. Schreiber, Jr.         Charles J. Schreiber, Jr., Manager